                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Jeffery L. Shaffer,

            Plaintiff,

     v.                                     Case No. 2:18-cv-185

Commissioner of
Social Security,

            Defendant.

                                    ORDER
     Plaintiff Jeffery L. Shaffer brings this action under 42
U.S.C. §405(g) for review of a final decision of the Commissioner
of Social Security (“Commissioner”) denying his application for a
period of disability and disability insurance benefits.                   The
administrative law judge (“ALJ”) reviewed the evidence in the
record and held a hearing.      In a decision dated May 3, 2017, the
ALJ found that plaintiff had severe impairments consisting of
degenerative   disk   disease   of    the     lumbar   spine   and   chronic
obstructive pulmonary disease.       PAGEID 48.     After considering the
entire record, the ALJ found that plaintiff has the residual
functional capacity (“RFC”) to perform light work.              PAGEID 51.
Citing the testimony of the vocational expert, the ALJ concluded
that there were jobs in the economy which plaintiff could perform,
and that he was not disabled.       PAGEID 56-57.
     This   matter    is   before    the    court   for   consideration    of
plaintiff’s November 9, 2018, objections in response to the October
26, 2018, report and recommendation of the magistrate judge,
recommending that the decision of the Commissioner be affirmed.
Plaintiff’s objections concern the ALJ’s consideration of evidence
relevant to his mental disabilities, which the ALJ determined were
not disabling.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations   to    which   objection   is   made.”    28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).         Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”         28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”      Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”). Even if supported by substantial evidence,
however, “‘a decision of the Commissioner will not be upheld where
the [Commissioner] fails to follow its own regulations and where
that error prejudices a claimant on the merits or deprives the
claimant of a substantial right.’” Rabbers v. Comm’r of Soc. Sec.,
582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc.
Sec., 478 F.3d 742, 746 (6th Cir. 2007)).
II. Objections
     The record includes treatment notes documenting plaintiff’s
reports of anxiety, mood swings, and panic attacks featuring
shortness of breath.    In his statement of errors, plaintiff argued


                                   2
that the ALJ erred in determining at step two of the five-step
analysis set forth in 20 C.F.R. §404.1520(a)(4) that plaintiff’s
mental impairments were not severe, and in assigning only little
weight to the opinion of Nurse Practitioner Mick.              Upon review of
the record, the magistrate judge concluded that no error had been
shown and that the ALJ’s findings were supported by substantial
evidence.   The court agrees with the conclusions of the magistrate
judge.
     Plaintiff makes no specific reference to the ALJ’s step two
determination in his objections. To the extent that his objections
can be construed as incorporating his prior arguments, the court
agrees with the conclusion of the magistrate judge that the ALJ
committed no error in his step two determination.                    A severe
impairment is “any impairment or combination of impairments which
significantly limits your physical or mental ability to do basic
work activities,” 20 C.F.R. §§404.1520(c), 416.920(c)[.]”                  42
U.S.C. §423(d)(1)(A).      If the degree of limitation due to a mental
impairment is rated as “mild,” the impairment is generally deemed
to be not severe, unless the evidence otherwise indicates that
there is more than a minimal limitation in the claimant’s ability
to do basic work activities. 20 C.F.R. §404.1520a(d)(1). A severe
impairment is established by medical evidence consisting of signs,
symptoms,   and   laboratory   findings,     not   just   by    a   claimant’s
statement of symptoms.      Griffith v. Comm’r, 582 F. App’x 555, 559
(6th Cir. 2014)(citing 20 C.F.R. §416.908).               The opinion of a
health care professional who is not an acceptable medical source
cannot   establish   the    existence   of    a    medically     determinable
impairment.   SSR 06-3p, 2006 WL 2329939 at *2 (S.S.A. Aug. 9,


                                    3
2006).1    The failure to categorize an impairment as severe at step
two   is   not   prejudicial   error   if   the   ALJ   found   other   severe
impairments at step two and considered all of the claimant’s
impairments, including the nonsevere impairments, in the remaining
steps of the disability determination. See Nejat v. Comm’r of Soc.
Sec., 359 F. App’x 574, 577 (6th Cir. 2009).
      Plaintiff relies on the treatment notes and evaluation of
Nurse Practitioner Mick to establish that his mental impairments
are severe.      However, as the ALJ noted, Nurse Practitioner Mick is
not an acceptable medical source and cannot be relied on to
establish a diagnosis of a medically determinable impairment.
PAGEID 49.       See SSR 06-3p, 2006 WL 2329939 at *2.          The ALJ noted
that it was unclear from the record whether an acceptable medical
source had actually diagnosed a medically determinable mental
impairment, nor was there any documentation of treatment from
professional mental health source.          PAGEID 49.
      At step two, the ALJ found that, regardless of whether a
medically determinable mental impairment had been shown, there was
no evidence in the record of any mental condition that causes more
than a mild or minimal limitation in plaintiff’s ability to perform
basic mental work activities. PAGEID 49-50. Specifically, the ALJ
noted that although plaintiff complained of mental symptoms, his
mental status functioning was routinely reported to be normal and
did not appear to impede his activities of living, which included
driving, doing some household chores such as laundry, grocery



      1
      This regulation has been rescinded, but it still applies to
claims such as this one which were filed before March 27, 2017.
20 C.F.R. §404.1527.

                                       4
shopping, walking with his granddaughter, and reading magazines.
PAGEID 49. The ALJ referred to treatment notes in the record which
routinely documented that plaintiff was alert and oriented with no
memory    deficits      and    had     a    good    mood,     and   which    noted     no
difficulties concerning his interactions with treatment sources
despite his numerous appointments.                 The ALJ further observed that
Ohio Department of Disability Determination reviewing psychologist
Juliette      Savitscus,      Ph.D.,       found    on   January     30,    2015,   that
insufficient evidence had been presented to evaluate plaintiff’s
claim of mental disability, and that on March 2, 2015, reviewing
psychologist         Judith   Schwartzman,          Psy.D.,     agreed      with    that
assessment of plaintiff’s claim.
        At step five of the analysis, the ALJ discussed plaintiff’s
treatment records at length, including notes reflecting his mental
status and his reports of mental symptoms, and considered that
evidence along with the records concerning his physical limitations
in making his RFC determination.                 PAGEID 49-54.      No error has been
shown    by    the    ALJ’s    failure       to    classify    plaintiff’s         mental
impairments as severe at step two.
        Plaintiff also argues that the ALJ erred in assigning little
weight to the June 5, 2016, opinion of Nurse Practitioner Mick that
plaintiff had several moderate and marked mental work-related
limitations due to a mood disorder.                  This opinion consists of a
social security medical source statement form on which Nurse
Practitioner Mick stated that plaintiff was moderately to markedly
limited in social interaction; mildly to moderately limited in
sustained concentration and persistence; markedly limited in his
ability to perform at production levels expected by most employees;


                                             5
and moderately limited in some areas of adaptation. PAGEID 386-88.
Nurse Practitioner Mick also opined that plaintiff was likely to be
absent from work at least five days per month, and that plaintiff’s
mood disorder prevented him from tolerating ongoing stress. PAGEID
388.
       Opinions from “other sources” are evaluated using the same
factors applicable to medical opinions. These factors include: how
long and how frequently has the source seen the claimant; how
consistent is the source’s opinion with other evidence; the degree
to which the source presents relevant evidence to support the
opinion; how well the source explains the opinion; and whether the
source has any specialty or area of expertise related to the
claimant’s impairments.    See SSR 06-3p, 2006 WL 2329939 at *4.
However, a formulaic recitation of the factors for weighing a nurse
practitioner’s opinion is not required.        See Francis v. Comm’r of
Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011)(an exhaustive
factor-by-factor analysis is not required); Starr v. Comm’r of Soc.
Sec., NO. 2:12-cv-290, 2013 WL 653280 at *6 (S.D.Ohio Feb. 21,
2013)(same).
       In giving the opinion of Nurse Practitioner Mick little
weight, the ALJ noted that because he was not an acceptable medical
source, his opinion did not have the same probative force as one
offered by an acceptable medical source, such as a physician.
PAGEID 55.   This was not error.       See Noto v. Comm’r of Soc. Sec.,
632 F. App’x 243, 248 (6th Cir. 2015)(opinion of non-medical source
not entitled to any particular weight or deference); Hill v. Comm’r
of Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014)(other-source
opinions are not entitled to any special deference).       The ALJ also


                                   6
correctly observed that there was no indication in the record that
Nurse Practitioner Mick had any particular expertise in the field
of mental health diagnosis and evaluation.               The ALJ specifically
noted an August 15, 2016, letter to plaintiff’s counsel in which
Nurse    Practitioner       Mick    offered   the     unclear    statement    that
plaintiff’s mood disorder “[m]ay result from excessive alcohol
intake” but that “it may also be present prior to and result in
excessive alcohol use.”            PAGEID 393.      The ALJ further concluded
that Nurse Practitioner Mick’s opinion was inconsistent with his
own treatment notes, which routinely documented that plaintiff was
in no acute distress, had a good mood, and exhibited no difficulty
interacting with medical personnel.             PAGEID 55.      Elsewhere in his
opinion, the ALJ thoroughly discussed plaintiff’s treatment records
and noted that many records reported that plaintiff had a good
mood, was alert and oriented, and had a normal affect, thought
content and perception, with no impairment of recent or remote
memory.    PAGEID 52-54.
        Plaintiff    argues    that     the     ALJ    should     have   referred
specifically to the fact that Nurse Practitioner Mick had a lengthy
treating relationship with plaintiff, and that this relationship
warranted assigning more weight to his opinion.                 Exactly when this
treating relationship began is not clear from the record.                  In the
letter to plaintiff’s counsel, Nurse Practitioner Mick indicated
that plaintiff had been a patient at Greenfield Medical Services
“since he established with my partner in 2011.”                      PAGEID 393.
However,    the     first   record    bearing    Nurse    Practitioner       Mick’s
signature is dated April 8, 2014, with later records going through
2016.    PAGEID 245 and Exhibits 1F, 7F.


                                         7
       Because Nurse Practitioner Mick was not a “treating source”
physician, the ALJ was not required to provide good reasons for the
weight given to his opinion.        Mulkey v. Comm’r of Soc. Sec., No.
1:10-cv-466, 2011 WL 4528485 at *6 (W.D.Mich. June 14, 2011),
adopted 2011 WL 4528479 (W.D.Mich. Sept. 29, 2011).            Rather, the
ALJ “generally should explain the weight given to opinions from
these ‘other sources,’ or otherwise ensure that the discussion of
the evidence in the determination or decision allows a claimant or
subsequent reviewer to follow the adjudicator’s reasoning.”               SSR
06-3p, 2006 WL 2329939 at *6.              The ALJ included a detailed
discussion of the treatment records in his opinion.            The ALJ was
obviously aware of the length and nature of plaintiff’s treating
relationship with Nurse Practitioner Mick.             An ALJ’s failure to
cite   specific   evidence   does    not    indicate    that   it   was   not
considered, see Simons v. Barnhart, 114 F.App’x 727, 733 (6th Cir.
2004), and a specific discussion of this factor was not required.
Starr, 2013 WL 653280 at *6.
       The length of the treating relationship did not require
assigning greater weight to this opinion.         Many of the treatment
notes indicate that the reason for the office visit was an illness
or physical problem. There was no treatment record of any in depth
mental evaluation.   In light of the other reasons given by the ALJ
for giving the opinion of Nurse Practitioner Mick little weight,
the length of the treatment relationship and the ALJ’s failure to
specifically refer to this factor does not render that decision
unreasonable.
       Plaintiff also argues that because the opinion of Nurse
Practitioner Mick was the only opinion concerning plaintiff’s


                                     8
mental limitations, it should have been accorded greater weight,
mandating   a    finding   of   disability.        Plaintiff    has   cited   no
authority for this proposition.           The fact that an opinion is the
only opinion on a subject is not listed as a factor to be
considered in SSR 06-3p or any other regulation.               The ALJ did not
err   in   not   giving    greater   weight   to    the   opinion     of   Nurse
Practitioner Mick merely because it was the only opinion in the
record on the topic of plaintiff’s mental impairments.
III. Conclusion
      Having reviewed the record de novo, the court determines that
there is substantial evidence to support the decision of the ALJ to
give the opinion of Nurse Practitioner Mick little weight, and that
no error occurred in his consideration of that opinion. The record
supports the ALJ’s determination that plaintiff is not disabled, as
defined in the Social Security Act.           The court hereby adopts and
affirms the magistrate judge’s report and recommendation (Doc. 14).
Plaintiff’s objections (Doc. 15) are denied.              The Commissioner’s
decision is affirmed, and this action is dismissed.                   The clerk
shall enter final judgment.


Date: January 31, 2019                  s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                      9
